FILED
                              NOT FOR PUBLICATION                           SEP 18 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



STENLY LALOAN RANTUNG,                            No. 09-73832

               Petitioner,                        Agency No. A078-020-447

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Stenly Laloan Rantung, a native and citizen of Indonesia, petitions for

review of the Board of Immigration Appeals’ order denying his motion to reopen.

We have jurisdiction under 8 U.S.C. § 1252. We deny the petition for review.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Rantung’s only argument is that his case should be remanded for the agency

to assess his withholding of removal claim under the disfavored group analysis.

We reject Rantung’s argument in light of our prior decision, Rantung v. Mukasey,

No. 05-75377, 2008 WL 4155280 (9th Cir. Sept. 10, 2008), in which this court

applied the disfavored group analysis to Rantung’s withholding of removal claim

and rejected his claim. Accordingly, we deny the petition for review.

      PETITION FOR REVIEW DENIED.




                                         2                                  09-73832